Citation Nr: 1520712	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to May 2010.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files contain additional documents relevant to the present appeal, including VA treatment records in Virtual VA considered by the RO, as well as a November 2014 written appellate brief in VBMS.


FINDING OF FACT

The Veteran has permanent and total service-connected disability due to the loss of use of one lower extremity together with the loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of a brace and cane.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for specially adapted housing have been met.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2014). 

2.  The appeal as to the issue of entitlement to a special home adaptation grant is rendered moot because this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board acknowledges that certain VA laws and regulations for specially adapted housing and special home adaptation grants have been revised during the course of this appeal; however, the revisions do not affect a determination on the merits of the Veteran's claims in this case.

A certificate of eligibility for assistance in acquiring specially adapted housing may be issued to a veteran in certain circumstances, including if he or she has a permanent and total service-connected disability due to: the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2014).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

If entitlement to specially adapted housing is not established, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran if certain requirements are met.  38 C.F.R. § 3.809a.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to specially adapted housing.

The Veteran is service-connected for multiple residuals of an in-service gunshot wound, including traumatic brain injury (70 percent disabling), spastic left hemiparesis, upper extremity (60 percent disabling), spastic left hemiparesis, lower extremity (30 percent disabling), and left cranial nerve VII weakness (10 percent disabling), as well as bipolar disorder (10 percent disabling).  The combined schedular evaluation is 90 percent; however, he has also been granted a total disability rating based on individual unemployability due to these service-connected disabilities (TDIU).  In addition, he has been awarded an automobile and adaptive equipment allowance due to loss of use of his left hand, entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use his left hand, and entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance.  These evaluations and awards have been in effect since May 12, 2010, the day following the Veteran's military discharge.  In this case, the Board finds that the TDIU evaluation satisfies the threshold permanent and total service-connected disability requirement.

On review, the Board also finds that the Veteran has permanent and total service-connected disability due to loss of use of one lower extremity together with the loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of a brace and cane.

In this regard, the record reflects that the Veteran's condition was stabilized following the in-service injury and remained stable, with residual problems including left-sided hemiparesis.  See, e.g., July 2010 VA traumatic brain injury (TBI) examination report; August 2011 VA treatment record (noting Veteran neurologically stable).  VA treatment records show that the Veteran has had left-sided weakness and that he uses a cane and brace on the left foot for balance and to ambulate.  See, e.g., August 2009 (Veteran ambulates using cane and hinged AFO [ankle-foot orthosis]), May 2010 (independent ambulation with use of straight cane, but left ankle instability noted during all phases of stance; assessment of left-sided weakness and decreased independence with mobility; guarded prognosis for improvement considering long course of past treatment and rehabilitation), and September 2011 (continued assessment of left drop foot; instructed to continue to wear AFO to prevent falls) VA treatment records.  The VA treatment records also show that the Veteran has had upper left extremity weakness and a weak grip.  See, e.g., June 2011 (noticeable loss of use of left arm/hand) and February 2013 VA treatment records (0/5 muscle strength in elbow and wrist, grip weak).

On the May 2010 aid and attendance examination, one of the Veteran's VA physicians diagnosed him with TBI, left hemiplegia, and gait problem (unsteady on his feet).  She indicated that the Veteran needed help with bathing, including for his bath shoe prosthesis.  In addition, she noted that he had poor balance and required an aid for locomotion.  

On the July 2010 VA TBI examination, the Veteran had dense hemiparesis in the left upper extremity with trace movements proximal and no movements distal; his muscle movement grades were 0 on that side.  In the left lower extremity, he had grade 3+ out of 5 in the left leg extensor, with no movement in the foot dorsiflexors and plantar flexor grade of at least 0 to trace.  Muscle tone and reflex findings were consistent with motor damage to the controls on the left side of the body.  Sensory testing revealed decreased vibration, sharp discrimination, and localization of sensation throughout the left upper and lower extremity.  The left hand was the worst with virtually no localization to touch, vibration, or sharp discrimination.  The Veteran had a hemiparetic gait, and he used a short leg brace on that side.  His cerebellar functions were normal, but his left-sided weakness made it very difficult for the examiner to assess cerebellar function on that side.  Spasticity was present in the upper and lower left extremity consistent with upper motor neuron damage.

Based on the foregoing, it is clear that the Veteran has loss of use of his left upper extremity.  In addition, given the Veteran's history of symptoms and the clinical findings, the Board concludes that there is a reasonable doubt as to whether he has loss of use of his left lower extremity for the purposes of entitlement to specially adapted housing.  Although the Veteran does have some movement of the lower extremity, he has been shown to have limited movement of his foot and has been assessed with a left foot drop during his VA treatment.  See also May 2010 VA treatment record (Veteran was able to go up and down steps but caught left toes on edge of step several times).  The record also shows that he has required a left foot brace and cane for balance and ambulation.  Moreover, the Veteran's treatment providers have indicated that his left extremity hemiparesis has continued to cause functional limitations related to mobility and activities of daily living.  See May 2012 VA treatment record.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran meets the requirements for a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a), and his appeal is granted in this regard.  38 C.F.R. §§ 3.102, 3.809(b)(4).

In light of the grant of entitlement to specially adapted housing, the appeal as to the issue of entitlement to a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot because this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  See 38 C.F.R. § 3.809a(a).


ORDER

Entitlement to specially adapted housing is granted.

The appeal as to the issue of entitlement to a special home adaptation grant is dismissed as moot.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


